PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/846,009
Filing Date: 10 Apr 2020
Appellant(s): Caterpillar Paving Products Inc.



__________________
Todd A. Impola 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 06, 2022.

Every ground of rejection set forth in the Office action dated June 06, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Per independent claims 1, 8, and 15 the claim language at issue is an ultrasonic sensor attached to the second portion of the frame, data for detection of obstacles within a second area around the work machine, that the second area in the first direction of the turn forward and to the side of the working machine along a projected path of the working machine so as to be outside the first area when the second portion is turned in the first direction with respect to the first portion to steer the working machine. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellants argue that the sensors in Gunderson are different from Mitchell and are not ultrasonic sensors. The sensors in Gunderson on Figs 6-12 show various configurations and locations. Col 1; Lines 40-60 and Col 2; Lines 45-60 teach that the use of warning systems in blind zones and collision avoidance systems are well known in the art. Gunderson teaches is that the sensors can be mounted on the front frame as well as the use of multiple sensor types including ultrasound as also seen in Fig 12; Col 6; Lines 10-25 and Col 7; Lines 35-50.
Applicant’s next argument is regarding the interpretation of the term “a projected path”. The broadest reasonable interpretation of “a projected path” would be any path the work machine may choose to move along including the future position where it will end up while going along the path it is currently on. A person of ordinary skill in the art would understand “projected path” to mean the path at which a vehicle will go along or reach in the future and that it would apply to either planned or actual trajectory. Any path that a work machine may traverse in the future would be a projected path. 
Mitchell at Fig 3; Para 0028-0033 teaches the use to sensors to identify an obstacle #302 that exists when turning forward and to the side with regard to safe zones to articulate freely. A system that considers where the vehicle may articulate freely is clearly looking to see where the vehicle is trying to go and what obstacles it may encounter meaning it is looking at obstacles forward and to the side along a projected path.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally the broadest reasonable interpretation of the limitation of “the second area” an area that is in the direction of the turn along a projected path and outside of the first area. Any sensor capable of sensing obstacles forward and to the side of the work machine when the machine turns would read on the claim.
Additionally as stated above Mitchell at Fig 3; Para 0028-0033 teaches the use to sensors to identify an obstacle #302 that exists when turning forward and to the side along a projected path as it teaches safe zones and to articulate freely. Moreover if a person of ordinary skill looks at Gunderson’s Fig 12 they would understand that when the truck turns, the sensors would cover a new area namely the second area and that the second area is forward and to the side along a projected path which is the path that the truck will take when it turns and it is outside the first area which is the area being monitored before the turn. Both Mitchell in Fig 3 and the sensors in Gunderson in Fig 12 would sense areas forward and to the side of the machine along a projected path and the second area is outside the first area when the machine is turned. A person of ordinary skill would place the sensors to monitor areas that would be in the machine’s path when making a turn in order to alert the user of hazards in their path.
Per dependent claim 12, Appellant argues that the radar sensors can detect obstacles in an area forward of the second portion of the frame. Appellant is directed to Mitchell at para 0030 and claims 6, and 16 and Fig 12 of Gunderson as well as Fig 12; Col 6; Lines 10-25 and Col 7; Lines 35-50 for various sensor types, positions and coverages. It would have been obvious to a person of ordinary skill to install a radar sensor on the second frame to detect obstacles forward of the vehicle. Additionally, doing so would not result in any unexpected result.
Per dependent claim 13, Appellant argues that the radar sensor is not positioned on a common attachment with the ultrasonic sensor. It is pointed out that Mitchell at claim 6 and 8 has radar and sonar sensors and that Gunderson has Fig 5; Col 7; Lines 35-50; Claim 3 has ultrasonic and radar sensors. The argument is not convincing since it would have been obvious to one of ordinary skill in the art to have modified the machine in Mitchell with sensors mounted on a common attachment on the second portion of the frame as taught by Gunderson in order to have easy assembly of the sensors. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Per dependent claims 6 and 20, Appellant argues that a radar sensor attached to the second portion of the frame to detect obstacles in an area forward of a blade attached to second portion of the frame. Appellant is directed to Mitchell at para 0030 and claims 6, and 16 and Fig 12 of Gunderson as well as Fig 12; Col 6; Lines 10-25 and Col 7; Lines 35-50 for various sensor types, positions and coverages. It would have been obvious to a person of ordinary skill to attach a radar sensor to the second portion of the frame to detect obstacles in an area forward of a blade attached to second. Additionally, doing so would not result in any unexpected result. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIKAS ATMAKURI/
Examiner, Art Unit 3645                                                                                                                                                                                            


Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. .